Citation Nr: 1229297	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD and assigned a 10 percent disability rating, effective April 17, 2007.  In September 2007, the Veteran filed a notice of disagreement with respect to this rating.  The RO, in October 2007, increased the Veteran's disability rating for PTSD to 30 percent, also effective from April 17, 2007.  In December 2007, the Veteran filed a substantive appeal. 

In his December 2007 substantive appeal, the Veteran requested a travel board hearing.  He withdrew the request in May 2009.  38 C.F.R. § 20.704 (2011). 

In December 2009 and August 2011, this matter was remanded.  The case has been returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for service-connected PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran's PTSD appeal stems from an August 2007 rating decision which granted service connection and assigned a 10 percent disability rating.  A May 2007 VCAA letter was issued to the Veteran which predated the AOJ decision.  Id.  Since the PTSD appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the May 2003 VCAA letter was duly sent), another VCAA notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in February 2008, October 2008, October 2009, December 2009, and August 2011, the Veteran received subsequent notice as to the evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 491. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the prior December 2009 and August 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA outpatient treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examinations performed in June 2007, April 2010, and most recently in September 2011, pertaining to his PTSD.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the PTSD issue on appeal. 

II.  Increased Rating Claim

The Veteran asserts that his PTSD is more severe than currently rated and, indeed, has been since filing his claim for this condition.  As already indicated, the initial rating assigned was 10 percent retroactively effective from April 17, 2007, the date of receipt of his claim.  In October 2007, however, the RO increased this initial rating to 30 percent, also retroactively effective to the date of his claim, April 17, 2007.  

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for his PTSD, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected. In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, has since extended this practice to traditional increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as part of a General Rating Formula for Mental Disorders.  According to the requirements of this regulation, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

The evidence of record for consideration includes the Veteran's treatment records from the Fresno Vet Center, dated from March 2007 to June 2008, and his VA treatment records, dated from October 2008 to July 2010.  Additionally, the Veteran was provided VA examinations in June 2007, April 2010, and September 2011.  Based on this evidence, the Board finds that the Veteran is entitled to a higher 50 percent rating for his PTSD. 

First, the Veteran's June 2007 VA psychiatric examination was conducted in connection with his initial claim for service connection.  Therefore, this report mainly focused on the etiology of the Veteran's PTSD in so far as whether it is attributable to his military service, as opposed to assessing the severity of his disorder.  Nevertheless, the mental status examination revealed he was fairly well groomed and casually dressed, with adequate personal hygiene.  His speech was normal in process with slight latency.  The examiner noted the Veteran stated he was stressed out, and his affect was restricted.  The Veteran denied any suicidal or homicidal ideations, delusions, and hallucinations.  The Veteran stated he suffers from nightmares, flashbacks, exaggerated startle response, practices avoidance techniques, and has a quick temper.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65-70, which is indicative of mild symptoms. 

The treatment records from the Fresno Vet Center dated from March 2007 to June 2008, show the Veteran was participating in group therapy for his PTSD.  A June 2007 assessment also noted the diagnosis of PTSD.  The treating psychiatrist assigned a GAF score of 48, which is suggestive of serious social and occupational impairment (in comparison to the mild impairment previously noted in the June 2007 VA examination).  

The Veteran also received treatment at VA medical centers from October 2008 to July 2010.  During this time, the Veteran was assigned GAF scores of 65 in December 2008 and again in April 2009, and, most recently, 60 in June 2009.  The Veteran is using medication to control his PTSD symptoms.  Additionally, throughout the course of his mental health treatment, he consistently denied suicidal and homicidal ideations, as well as delusions and hallucinations.  However, he does admit to suffering from nightmares, anxious and depressed feelings, and lack of purpose in life.  Consequently, the June 2009 treating psychiatrist also provided diagnoses of dysthemia and generalized anxiety disorder.  

The Veteran was scheduled for a VA examination in April 2010 to assess the severity of his PTSD, and as a consequence of the Board's December 2009 remand directives.  The examiner indicated the Veteran arrived promptly for his examination, and he appeared to be overall clean and moderately groomed.  The examiner stated there was no indication of psychotic processes, delusions, or loosened associations.  The Veteran's affect was moderately restricted, and mood was dysphoric and depressed.  The examiner also noted the Veteran's treatment at the Vet Center and the assignation of a GAF score of 48.  By way of explanation, the examiner stated the Veteran was suffering from the loss of his ex-wife, another significant relationship with a female, and medical problems associated with his glaucoma, which all interacted with the Veteran's primary symptoms associated with his PTSD, and has reduced his reliability and productivity in social and occupational interactions.  Thus, the examiner concluded the GAF score of 48 assigned by the Vet Center is reasonable.  The examiner provided diagnoses of PTSD and depression, secondary to PTSD and his vision problems.  Additionally, the examiner also assigned a GAF score of 48-50 because the overall impact of the Veteran's present psychological stress reduces his reliability and productivity in both social and occupational interactions.  

The Veteran was again scheduled for a VA examination in September 2011 to assess the severity of his PTSD.  The examiner reviewed the claims file in its entirety and discussed the prior findings of previous VA examiners and the Vet Center reports.  Upon mental status examination, the examiner stated the Veteran was reasonably well dressed and groomed, and reasonably well oriented to time, place, and person.  His mood was mildly anxious, but he had a fairly full range of affect, including appropriate humor.  The Veteran denied any active suicidal or homicidal ideations, but he did admit to thinking about suicide.  The examiner stated there were no signs of psychotic processes including, delusions, hallucinations, inappropriate affect, or loosened associations.  At the conclusion of the examination, the examiner confirmed the diagnoses of PTSD and depression, which is heavily intertwined with the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that, when it is not possible or feasible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.).

The September 2011 examiner assigned a GAF score of 55, although he indicates that GAF scores are markedly subjective and do not appear to be in keeping with the Veteran's recorded symptomatology.  The examiner concluded by stating that the Veteran is currently functioning without continuous medications, but it is more likely than not that if the Veteran were to attempt gainful employment and even if he were physically able, there would be impairments of a significant nature, which would reduce reliability and productivity.  The examiner also stated it appears the Veteran has had this level of impairment since he began claiming PTSD.  

The symptoms listed in the Rating Schedule for the next higher 50 percent rating require occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

Considering all of this evidence in the aggregate, the Veteran has this required occupational and social impairment with reduced reliability and productivity throughout the entire course of his appeal.  Therefore, he is entitled to a higher 50 percent initial rating for his PTSD dating back to April 17, 2007, the date of receipt of his claim for this condition.  However, he is not entitled to an even greater 70 or 100 percent rating.  He had deficiencies in just some, not most of the required areas, as reflected in his various treatment records and statements to his treating VA and private psychiatrists.  38 C.F.R. § 4.126(b).  But he did not exhibit the type, frequency and severity of symptoms required for an initial rating higher than 50 percent, such as impaired judgment or thinking, suicidal ideation, obsessional rituals interfering with routine activities, illogical, obscure, irrelevant or inappropriate speech, spatial disorientation, or neglect of personal appearance or hygiene.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are only used as a guide to help differentiate between the different evaluation levels); 38 C.F.R. § 4.1.  

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His symptoms associated with the PTSD are contemplated by the schedular rating criteria of DC 9411.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities which include PTSD, tinnitus (10 percent disabling), nasal polyposis (0 percent disabling), and bilateral hearing loss (0 percent disabling).  See 38 C.F.R. § 4.16.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  The September 2011 VA examination report reflects that the Veteran worked for many years and retired voluntarily once eligible in his union.  The examiner noted that the Veteran apparently did not miss work significantly because of psychological symptoms or even his alcoholism, although he at times reported to work "hung over."  He has not sought or held gainful employment since retirement, but there is no indication that he is precluded from gainful employment due to his PTSD nor due to his other disabilities.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disabilities.  Thus, entitlement to a TDIU due to his service-connected disabilities is not warranted.

In sum, the Veteran is entitled to a 50 percent rating for his PTSD, but the preponderance of the evidence is against an even higher rating.  In making these determinations, the Board has considered the provisions of the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted, subject to laws and regulations governing payment of VA monetary benefits. 



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


